In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner Allstate Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Di Tucci, J.), dated March 5, 1993, as denied that branch of its petition which was for a temporary stay of arbitration pending discovery.
Ordered that the order is affirmed, with costs (see, Matter of Allstate Ins. Co. v Urena, 208 AD2d 623 [decided herewith]). Mangano, P. J., Bracken, Santucci and Friedmann, JJ., concur.